Title: To Thomas Jefferson from James May, 27 January 1808
From: May, James
To: Jefferson, Thomas


                                                
                            Sir
                     
                            Detroit Jany. 27th. 1808.
                        

                        Altho we are perfectly aware that at the present junct[ion] your time must be completely occupied, in the management of the more important concerns, and interests of the Nati[on.] Yet conscious that in the adminstration of the Government, [the] object, is the Welfare, and happiness, of every quarter of our co[untry.] We venture to request a portion of your attention, to the situation of the Territory of Michigan.
                  It is perhaps essential, to the safety of this Territory, (at present crisis of our national affairs) from its Geograph[ical] position, and the thinness, of its population; that there shou[ld] exist, among its inhabitants, an unanimity of sentimen[t,] a disposition to be prompt in obeying and supporting the sa measures of its Government.
                  That this is not completely the case, we are sorry to obse[rve.] We are sorry that there is evidently a spirit of disaffect[ion] among many of the ignorant, and deluded Canad[ians] and that this Spirit has even, in some degree manifest[ed] itself, in the Detachment of Militia, called into actu[al] service, in pursuance of your orders.
                  The Efficient cause, The “Primum Mobile” that has engendered this state of affairs, is well known to  impartial, and intelligent inhabitant of this Territory.
                  That the second Officer in the Government of Michigan, should, (without even the shaddow of cause; to Justify his conduct) be the first and pri person, to resort to low intrigue, to secret machinations and to base falsehoods; in order to produce disaffection and throw obstructions in the way of; the Government, which it was his duty to support; is a fact not more astonishing than true.
                  We are sorry to say, but candor, and our duty command us to state, that Stanley Griswold Esquire the Secretary of the Territory, James Abbott Esqr. the Postmaster, John Harvey, John Gentle, and Aaron Greely, the two last mentioned of whom are British subjects; commenced about Nine months since a factious, and systematic opposition, not only to the Government of this Territory, but in some instances, even to measures, directed by the General Government itself.
                  These persons, by industriously circulating the most unfounded complaints, among the unsuspecting, and ignorant Canadians: By frequently conveneing these people, and representing to them, that the acts of the Government were, arbitrary, unauthorized and Tyranic, and would terminate in the ruin of the country: By continually harping that the Governor, and Chief Judge, came to the country to answer views of speculation and emolument, when in fact, Common Sense revolts, at the absurdity of such an idea: By encouraging, and stimulating the murmurs and complaints of the people, occasioned by calling the Militia into service: By actually, procuring, and enticing the men to leave the service and desert: And in fine by every base and imjustifiable means, which low cunning, could invent, or lawless ambition approve: have produced the discontent, and disaffection which prevail in the country, and which threaten (if encouraged) the total subversion of all order and Government.
                  It was partly by these means, and partly by misrepresenting its contents, that a number of deluded inhabitants of this country, were induced to subscribe their names to the Petition, which has been forwarded; and a copy of which has appeared in the “Commonwealth.” We would deem it an act of Superarogation, a waste of time, and an unnecessary trespass, on your patience, to detail answers to the several charges, contained in that Petition. We content ourselves, with asserting, and if it is necessary we can adduce facts, and vouchers to prove, that these charges, are base scandalous and false; we confidently believe that the style, language, and the nature of the charges; of that Petition will deny it the belief, countenance, or respect, of every man of integrity, and understanding.
                  Stanley Griswold Esqr. the head of the Faction in this place was Yesterday recognized by two magistrates; to keep the peace, and be of good behaviour, until the next Session of the Supreme court of Michigan: he will Then be required to appear, and answer an Indictment to be preferred against him for “Procuring and enticing soldiers” in the Michigan Detachment of Militia “to de.
                  He was under examination four days, the evidence, all of which was taken down in writing, and which we understa[nd] will be forwarded to the General Government, will give a Specimen of the Conduct of this man, and his Co-adjutors.—Nothing but the dangerous tendency of the conduct of these men; the unpleasant consequences that have already result[ed] and the fatal consequences that evidently will result to the Country; unless decisive measures are taken to arrest their progress; could have induced us to trouble you with tthis representation. We shall not follow the example of other[s] in handing this paper throughout the Territory to obtain the signatures of men, who may be induced to sign any thing; but shall transmit it, signed by men, who have had every opportunity of observing, and of impartially estimating the conduct of the Government and its opposers—
                         
                            James May
                     
                     Adjut. Genl. Militia
                     [and other 34 signatures]
                        
                    